      Case 2:20-cv-06569-MSG Document 22 Filed 08/05/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BLESSING AUTO REPAIR, INC. and              CIVIL ACTION
MARCDER M. GUERRIER,

                 Plaintiffs,
                                            NO.   20-6569
            v.

PENNSYLVANIA STATE POLICE,
ANDREW AVDULLA a/k/a ANDI I.
AVDULLA and THE PHILADELPHIA
PARKING AUTHORITY,

                 Defendants.

                                O R D E R

     AND NOW, this    5TH   day of   August, 2021, upon

consideration of Plaintiffs’ Amended Complaint (Doc. No. 10),

Defendant Philadelphia Parking Authority’s Motion to Dismiss

(Doc. No.

11), and Plaintiffs’ Response in Opposition thereto (Doc. No.

14) it is hereby ORDERED that:

  1. Defendant Philadelphia Parking Authority’s Motion to

     Dismiss (Doc. No. 11) is GRANTED and Counts 1, 2, 3, 4, 5,

     6, 7, 8 of Plaintiffs’ Amended Complaint (Doc. No. 10) are

     DISMISSED WITH PREJUDICE as to Defendant Philadelphia
   Case 2:20-cv-06569-MSG Document 22 Filed 08/05/21 Page 2 of 2




  Parking Authority for the reasons set forth in the

  preceding Memorandum Opinion; and

2. Plaintiff Blessing Auto Repair Inc. is DISMISSED for

  lacking standing.

                                    BY THE COURT:


                                     s/J. Curtis Joyner

                                    J. CURTIS JOYNER, J.
